IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA15-1219

                             Filed: 15 November 2016

Catawba County, No. 12 CVS 2832

BOLIER & COMPANY, LLC and CHRISTIAN G. PLASMAN, Plaintiffs,

             v.

DECCA FURNITURE (USA), INC., DECCA CONTRACT FURNITURE, LLC,
RICHARD HERBST, WAI THENG TIN, TSANG C. HUNG, DECCA FURNITURE,
LTD., DECCA HOSPITALITY FURNISHINGS, LLC, DONGGUAN DECCA
FURNITURE CO. LTD., DARREN HUDGINS and DECCA HOME, Defendants,

             v.

CHRISTIAN J. PLASMAN a/k/a BARRETT PLASMAN, Third-Party Defendant.


      Appeal by plaintiffs and third-party defendant from order entered 26 May 2015

by Judge Louis A. Bledsoe, III in Catawba County Superior Court. Heard in the

Court of Appeals 12 May 2016.

      The Law Offices of Matthew K. Rogers, PLLC, by Matthew K. Rogers, for
      plaintiffs-appellants and third-party defendant-appellant.

      McGuireWoods LLP, by Robert A. Muckenfuss, Jodie H. Lawson, and Andrew
      D. Atkins, for defendants-appellees.


      DAVIS, Judge.


      Bolier & Company, LLC (“Bolier”), Christian G. Plasman (“Plasman”), and

Christian J. Plasman a/k/a Barrett Plasman (“Barrett”) (collectively “Plaintiffs”)

appeal from an order by the trial court enforcing a preliminary injunction previously
               BOLIER & CO., LLC V. DECCA FURNITURE (USA), INC., ET. AL.

                                       Opinion of the Court



entered against them in this action. After careful review, we dismiss Plaintiffs’

appeal.

                                    Factual Background

       Bolier is a closely held North Carolina company in the business of selling

furniture. Bolier was originally founded and owned by Plasman. On 31 August 2003,

Plasman entered into an operating agreement (the “Agreement”) with Decca

Furniture (USA), Inc. (“Decca USA”), which is a wholly-owned subsidiary of Decca

Contract Furniture, LLC (“Decca China”).1 Pursuant to the Agreement, Plasman

conferred a 55% ownership interest in Bolier to Decca USA while retaining a 45%

interest for himself. In return, Decca USA agreed to supply Bolier with furniture for

retail sale.

       According to Plasman, Richard Herbst, the president of Decca USA, and Tsang

C. Hung, the chairman of Decca USA’s board of directors, represented to him prior to

the execution of the Agreement that while it was necessary for Decca to own a

majority ownership interest in Bolier “on paper” due to certain rules of the Hong Kong

Stock Exchange, Bolier would, in reality, be operated as a 50/50 partnership between

Decca USA and Plasman. Following the execution of the Agreement, Plasman served

as Bolier’s president and chief executive officer while his son, Barrett, worked as

Bolier’s operations manager. However, this arrangement ended on 19 October 2012


       1In this opinion, we refer at times to Decca USA and Decca China collectively as “Decca” and
to Plasman and Barrett collectively as “the Plasmans.”

                                               -2-
            BOLIER & CO., LLC V. DECCA FURNITURE (USA), INC., ET. AL.

                                  Opinion of the Court



when Herbst terminated the employment of both Plasman and Barrett because

Bolier’s revenues were no longer sufficient to support their annual salaries.

      Although their employment had been terminated, Plasman and Barrett

continued to work regularly out of Bolier’s offices, ultimately causing Decca USA to

change the locks to the company’s offices. Plasman and Barrett also opened bank

accounts in Bolier’s name and diverted approximately $600,000.00 in customer

payments intended for Bolier to those accounts. They proceeded to pay themselves

at least $62,192.15 from those accounts as salaries, despite the fact that they were no

longer employed by Bolier.

      On 22 October 2012, Plaintiffs filed the present action (the “Lawsuit”) in

Catawba County Superior Court alleging claims for dissolution; breach of contract;

fraud; constructive fraud; misappropriation of corporate opportunities; trademark,

trade dress and copyright infringement; conspiracy to defraud; and unfair trade

practices. On 24 October 2012, the Lawsuit was designated as a mandatory complex

business case and assigned to the North Carolina Business Court. Decca removed

the Lawsuit to the United States District Court for the Western District of North

Carolina on 29 October 2012. On that same date, Decca filed a motion for a temporary

restraining order and preliminary injunction against the Plasmans pursuant to Rule

65 of the Federal Rules of Civil Procedure seeking, among other things, to prohibit




                                         -3-
             BOLIER & CO., LLC V. DECCA FURNITURE (USA), INC., ET. AL.

                                   Opinion of the Court



any additional diversion of Bolier funds and to recover the funds that had already

been diverted.

      A hearing on Decca’s motion was held before the Honorable Richard L.

Voorhees. On 27 February 2013, Judge Voorhees entered an order (“Judge Voorhees’

Order”) granting Decca’s motion by entering a preliminary injunction that barred the

Plasmans from taking any further actions on Bolier’s behalf. Judge Voorhees’ Order

also directed them to return all diverted funds to Bolier within five business days and

to provide an accounting of those funds to Decca USA. The order also put in place

various mechanisms to safeguard Plasman’s rights as a minority owner of Bolier

during the pendency of the litigation.

      Plaintiffs filed a document entitled “Plaintiffs’ and Third Party Defendant’s

Response to Court Order” on 6 March 2013. In this document, they represented that

they had “fully complied to the best of their ability with the Court Order signed on

February 27, 2013.” In addition, they stated that “Plaintiffs[’] response herein is

intended to comply with the spirit of the Court Order, and by complying herein,

Plaintiffs are not waiving Plaintiffs’ rights to request reconsideration or appeal.”

      On 13 March 2013, Plaintiffs filed a document captioned “Supplemental

Motion for Preliminary Injunction Conditions and Plaintiff Safeguard Conditions” in

which they requested that the federal court impose additional obligations on Decca




                                          -4-
            BOLIER & CO., LLC V. DECCA FURNITURE (USA), INC., ET. AL.

                                  Opinion of the Court



to protect Plasman’s status as a minority owner of Bolier — including the issuance of

an injunction bond.

       Plaintiffs never made any attempt to appeal Judge Voorhees’ Order to the

United States Court of Appeals for the Fourth Circuit. Nor did they file a motion for

reconsideration of Judge Voorhees’ Order.

       On 19 September 2014, Judge Voorhees entered an order dismissing Plaintiffs’

federal copyright claims and declining to exercise supplemental jurisdiction over

Plaintiffs’ state law claims. As a result, the Lawsuit was remanded to state court.

       Upon remand, Plaintiffs filed in the Business Court a motion entitled

“Plaintiffs’ Motion to Amend Preliminary Injunction, to Dissolve Portions of the

Preliminary Injunction and Award Damages, and Motion for Sanctions.” In this

document, Plaintiffs asked the court, inter alia, to amend various aspects of the

preliminary injunction conditions set forth in Judge Voorhees’ Order and to dissolve

other portions of that order. In support of their motion, Plaintiffs asserted, in part,

that

             since the Preliminary Injunction was entered, Plaintiff has
             obtained significant evidence supporting that [sic] (1) the
             Preliminary Injunction was improvidently granted, (2)
             incorrectly entered without protection of an injunction
             bond, as well as [sic] (3) the facts demonstrate changed
             circumstances warranting amendment of the Preliminary
             Injunction.




                                         -5-
              BOLIER & CO., LLC V. DECCA FURNITURE (USA), INC., ET. AL.

                                   Opinion of the Court



      Plaintiffs then requested the entry of an order containing the following

provisions:

              1. Plasman and Barrett should be awarded at least
              $574,660.36 in damages relating to improper termination.

              2. Decca USA should be required to pay [a] cash bond of at
              least $5,471,000.00 and up to $10,000,000.00 to reimburse
              Bolier relating to Decca’s self-dealing, misappropriation of
              Bolier’s corporate opportunities and other tortious conduct.

              3. Decca USA should be required to pay for [an]
              independent third party audit and accounting of Bolier,
              Decca Home, Elan by Decca, Decca Contract Furniture,
              and Decca Hospitality Furnishings to account for all sales
              of Bolier designs, as well as sales of residential furniture
              by Decca Home and Elan by Decca.

              4. Sanctions as contemplated by Plaintiffs’ Motion for
              Contempt . . . to defer [sic] similar conduct in the future.

      Decca USA filed a document in the Business Court entitled “Defendant Decca

USA’s Motion to Enforce Order, Motion for Contempt, and Motion for Sanctions.” In

this motion, Decca USA asserted that the Plasmans had willfully violated Judge

Voorhees’ Order and, as a result, sought enforcement of the preliminary injunction.

Decca USA further requested that the Plasmans be held in contempt and that

sanctions be imposed against them.

      On 26 March 2015, a hearing on the parties’ motions was held before the

Honorable Louis A. Bledsoe, III. On 26 May 2015, Judge Bledsoe entered an order




                                          -6-
              BOLIER & CO., LLC V. DECCA FURNITURE (USA), INC., ET. AL.

                                        Opinion of the Court



(“Judge Bledsoe’s Order”) denying Plaintiffs’ motion and stating, in pertinent part, as

follows:

               The federal court not only found that Chris Plasman had
               interfered with Bolier’s business operations by diverting
               Bolier’s funds to himself and others but that injunctive
               relief was necessary to ensure management control would
               be exercised by the Majority in Interest as provided under
               the Bolier Operating Agreement. The federal court crafted
               a thoughtful, well-reasoned, and narrowly-tailored
               [Preliminary Injunction] Order that placed managerial and
               operational control in Decca USA, the 55% owner, and
               imposed numerous safeguards to protect Chris Plasman’s
               45% minority interest in the company. This Court has not
               been persuaded, by either evidence or argument, that the
               federal court’s carefully drafted [Preliminary Injunction]
               Order should be modified, amended, or dissolved in any
               respect.

       With regard to Decca USA’s motion, Judge Bledsoe declined to hold the

Plasmans in contempt. However, he granted Decca USA’s motion to enforce Judge

Voorhees’ Order and ordered that the Plasmans pay Decca USA $62,192.15 plus

applicable interest and provide to Decca USA the accounting that had been required

under Judge Voorhees’ Order.2

       Plaintiffs filed notice of appeal from Judge Bledsoe’s Order on 25 June 2015.

On 30 December 2015, Decca filed a motion to dismiss Plaintiffs’ appeal.

                                            Analysis



       2  Judge Bledsoe’s Order also ruled on several other motions that had been made by the parties
upon remand of the Lawsuit. However, none of Judge Bledsoe’s rulings on those additional motions
are directly relevant to the present appeal.

                                                -7-
             BOLIER & CO., LLC V. DECCA FURNITURE (USA), INC., ET. AL.

                                   Opinion of the Court



      Decca has moved to dismiss Plaintiffs’ appeal on the ground that it is an

interlocutory appeal over which this Court lacks appellate jurisdiction. It is clear

that this appeal is interlocutory. “A final judgment is one which disposes of the cause

as to all the parties, leaving nothing to be judicially determined between them in the

trial court.” Duval v. OM Hospitality, LLC, 186 N.C. App. 390, 392, 651 S.E.2d 261,

263 (2007) (citation omitted). Conversely, an order or judgment is interlocutory if it

does not settle all of the issues in the case but rather “directs some further proceeding

preliminary to the final decree.” Heavner v. Heavner, 73 N.C. App. 331, 332, 326
S.E.2d 78, 80, disc. review denied, 313 N.C. 601, 330 S.E.2d 610 (1985).

      Generally, there is no right of immediate appeal from an interlocutory order.

Paradigm Consultants, Ltd. v. Builders Mut. Ins. Co., 228 N.C. App. 314, 317, 745
S.E.2d 69, 72 (2013).     The prohibition against interlocutory appeals “prevents

fragmentary, premature and unnecessary appeals by permitting the trial court to

bring the case to final judgment before it is presented to the appellate courts.” Russell

v. State Farm Ins. Co., 136 N.C. App. 798, 800, 526 S.E.2d 494, 496 (2000) (citation

and brackets omitted).

             However, there are two avenues by which a party may
             immediately appeal an interlocutory order or judgment.
             First, if the order or judgment is final as to some but not
             all of the claims or parties, and the trial court certifies the
             case for appeal pursuant to N.C. Gen. Stat. § 1A-1, Rule
             54(b), an immediate appeal will lie. Second, an appeal is
             permitted under N.C. Gen. Stat. §§ 1-277(a) and 7A-
             27(d)(1) if the trial court’s decision deprives the appellant


                                          -8-
             BOLIER & CO., LLC V. DECCA FURNITURE (USA), INC., ET. AL.

                                   Opinion of the Court



             of a substantial right which would be lost absent
             immediate review.

N.C. Dep’t of Transp. v. Page, 119 N.C. App. 730, 734, 460 S.E.2d 332, 334 (1995)

(internal citations omitted).

      Judge Bledsoe’s Order does not contain a certification under Rule 54(b).

Therefore, Plaintiffs’ appeal is proper only if Plaintiffs can demonstrate a substantial

right that would be lost absent an immediate appeal.

      In order to analyze the question of whether this Court possesses jurisdiction

over this appeal, we must closely examine not only Judge Bledsoe’s Order but also

Judge Voorhees’ Order and Plaintiffs’ filings in response thereto. Judge Voorhees’

Order rejected Plasman’s arguments regarding his right to equal control of Bolier but

recognized the need for the imposition of safeguards to protect his rights as a minority

shareholder. The federal court proceeded to enter a preliminary injunction stating,

in pertinent part, as follows:

                    The protections afforded by Meiselman and its
             progeny developed in light of the generally applicable
             principle of majority rule. Bound by agreement, statute,
             and doctrine, the majority in interest otherwise has the
             right to control corporate affairs. See, e.g., Gaines v. Long
             Mfg. Co., 67 S.E.2d 350, 354 (N.C. 1951) (“The majority has
             the right to control; but when it does so, it occupies a
             fiduciary relation toward the minority, as much so as the
             corporation itself or its officers and directors.”); (see also
             Doc. 7-2 at 11) (providing that “all decisions or actions of
             the Company . . . or the Members shall require the
             approval, consent, agreement, or vote of the Majority in
             Interest”).


                                          -9-
BOLIER & CO., LLC V. DECCA FURNITURE (USA), INC., ET. AL.

                     Opinion of the Court




        Here, the prior conduct of Plaintiff Plasman in
continuing to manage and to control the operations of
Bolier & Co. has deprived the majority of this right.
However, in light of Plaintiffs’ claim that Defendants have
engaged in self-serving transactions, the imposition of
safeguards enabling Plaintiff Plasman to check the threat
of self-dealing would be appropriate.

       Defendants have proposed the following conditions,
among others, to remain in effect pending the resolution of
this case:

      (1)   Plaintiff Plasman is to be enjoined from holding
            himself out as President or CEO or Bolier &
            Co.;

      (2)   Third-Party Defendant Barrett Plasman is to
            have no further authority as an employee of
            Bolier & Co.;

      (3)   The Plasmans are to be prohibited from
            entering Decca USA or Bolier & Co. property
            without Decca USA’s permission, and upon
            reasonable request, Decca USA shall grant
            such permission to Plaintiff Plasman in his role
            as minority member-manager;

      (4)   The Plasmans are to be enjoined from removing
            any property or fixtures from Bolier & Co.’s or
            Decca USA’s premises without the written
            authorization or permission of Decca USA;

      (5)   The Plasmans are otherwise enjoined from
            interfering with Decca USA’s or Bolier & Co.’s
            business operations;

      (6)   Within five business days of the entry of this
            Order, the Plasmans are to return to Decca
            USA’s Bank of America lockbox all of Bolier &


                            - 10 -
BOLIER & CO., LLC V. DECCA FURNITURE (USA), INC., ET. AL.

                     Opinion of the Court



            Co.’s monies, including but not limited to
            customer payments, diverted to them or to any
            bank account under their control, and such
            funds must be paid with a certified check;

      (7)   Within five business days of the entry of this
            Order, the Plasmans are required to provide an
            accounting to Decca USA, also to be filed with
            the Court, of all funds that were diverted from
            October 19, 2012, to the present, detailing who
            made the payments, when the payments were
            received, the payment amounts, and the
            purpose of the payments;

      (8)   Decca USA shall provide Plaintiff Plasman
            with copies of Bolier & Co.’s financial
            statements on a monthly basis;

      (9)   At Plaintiff Plasman’s request, all of Bolier &
            Co.’s books and records, including royalty and
            licensing payments, may be inspected and
            examined once every six months by an
            accountant of Plaintiff Plasman’s choice at his
            expense at the Decca USA office or at a
            mutually agreeable location;

      (10) Decca USA shall provide Plaintiff Plasman
           with copies of Bolier & Co.’s federal, state, and
           local income tax returns for each year
           beginning with 2012;

      (11) Decca USA shall provide Plaintiff Plasman with
          any other information regarding Bolier & Co.’s
          affairs as is just and reasonable, or otherwise
          required by N.C. Gen. Stat. § 57C-3-04 or Bolier
          & Co.’s Operating Agreement;

      (12) A member-manager meeting shall be held bi-
          annually, in April and October; in which
          Plaintiff Plasman may provide Bolier & Co. with


                            - 11 -
            BOLIER & CO., LLC V. DECCA FURNITURE (USA), INC., ET. AL.

                                    Opinion of the Court



                         his input regarding the company’s management
                         and affairs; and

                    (13) With regard to these member-manager
                        meetings, Decca USA shall provide Plaintiff
                        Plasman with at least ten days’, and no more
                        than fifty days’, notice of the date, time, and
                        place of such meetings.

             The Court so orders.

Judge Voorhees’ Order further provided that “[a]dditional conditions may be imposed

upon subsequent motion of Plaintiff Plasman, to be filed with the Court within

fourteen days of the date on which this Order is filed.”

      Seven days after Judge Voorhees’ Order was entered, Plaintiffs filed a

“Response to Court Order,” which stated, in pertinent part, as follows: “Plaintiffs[’]

response herein is intended to comply with the spirit of the Court Order, and by

complying herein, Plaintiffs are not waiving Plaintiffs’ rights to request

reconsideration or appeal.” In this document, after expressing concerns with several

provisions of Judge Voorhees’ Order, Plaintiffs stated that “[a]s set forth herein,

Plaintiffs have fully complied to the best of their ability with the Court Order signed

on February 27, 2013.”

      Seven days later, Plaintiffs filed a “Supplemental Motion for Preliminary

Injunction Conditions and Plaintiff Safeguard Conditions” in which they sought the

entry of “an order establishing Preliminary Injunction conditions to safeguard

Plaintiffs Chris Plasman and Bolier & Company, LLC pending final resolution of the


                                           - 12 -
             BOLIER & CO., LLC V. DECCA FURNITURE (USA), INC., ET. AL.

                                   Opinion of the Court



merits.”   Plaintiffs listed eleven specific requests for such safeguards.        In this

document, Plaintiffs also requested that the federal court “clarify the . . . [Preliminary

Injunction] Order to specifically permit [the Plasmans] to retain funds paid to Chris

Plasman and Barrett Plasman for wages earned and Bolier . . . expenses paid

(including the $12,000.00 paid as reimbursement for legal expenses) prior to January

14, 2013 shall [sic] not be paid to Decca USA pending final outcome of the litigation[.]”

      The federal court never issued an order directly responding to Plaintiffs’

motion. Instead, on 19 September 2014 the federal court dismissed Plaintiffs’ federal

claims and remanded the Lawsuit to state court.

      In ruling on Decca’s motion to enforce Judge Voorhees’ Order, Judge Bledsoe

stated the following in his 26 May 2015 order:

             [T]he evidentiary record before the federal court in
             entering the [Preliminary Injunction] Order included
             copies of each of eleven checks made payable to the
             Plasmans in the total amount of $62,192.15, and the
             federal court was advised that these checks were
             purportedly for payment of the Plasmans’ wages, expenses,
             and attorney’s fees incurred between their termination on
             October 19, 2012 and when they were finally locked out of
             Bolier on January 14, 2013. . . .

             {33} Based on these facts, the Court concludes that the
             federal court intended that the Funds at Issue paid from
             the Bolier accounts to the Plasmans to constitute funds
             covered by paragraph 6 of the [Preliminary Injunction]
             Order, and therefore, that the federal court ordered that
             these funds be returned to “Decca USA’s Bank of America
             lockbox” within five days of the entry of the [Preliminary
             Injunction] Order. The Court further concludes that the


                                          - 13 -
            BOLIER & CO., LLC V. DECCA FURNITURE (USA), INC., ET. AL.

                                  Opinion of the Court



            federal court required the Plasmans, within the same five-
            day time period, to provide an accounting to Decca USA of
            “all funds that were diverted from October 19, 2012, to the
            present, detailing who made the payments, when the
            payments were received, the payment amounts, and the
            purpose of the payments,” . . . and rejected any contentions
            by the Plasmans that they were unable to provide the
            requested information. As a result, the Court concludes
            that Defendant Decca USA’s Motion to Enforce Order, for
            Contempt, and for Sanctions should be granted, in part, to
            require the Plasmans to pay to Decca USA the Funds at
            Issue in the amount of at least $62,192.15, plus interest at
            the legal rate from March 6, 2013, and to provide the
            accounting to Decca USA required under paragraph 7 of
            the [Preliminary Injunction] Order.

      With regard to Plaintiffs’ motion to dissolve and amend Judge Voorhees’ Order,

Judge Bledsoe ruled as follows:

            {43} Finally, although Plaintiffs argue that Decca USA has
            mismanaged the company since Chris Plasman was
            removed as President and CEO, the Court finds that
            Plaintiffs have failed to offer persuasive or compelling
            evidence to show that Plaintiffs will suffer irreparable
            harm if Chris Plasman is not returned to the chief
            management position at Bolier, that Defendants can no
            longer show a likelihood of success on the merits, or that
            equity otherwise demands that the [Preliminary
            Injunction] Order should be dissolved or amended at this
            time. To the contrary, the Court is persuaded that the
            continuation of the [Preliminary Injunction] Order — in
            particular, management by Decca USA, Bolier’s Majority
            in Interest — will not cause Chris Plasman irreparable
            harm, is in the best interests of Bolier, and remains
            necessary to protect Bolier from irreparable harm. The
            federal court not only found that Chris Plasman had
            interfered with Bolier’s business operations by diverting
            Bolier’s funds to himself and others but that injunctive
            relief was necessary to ensure management control would


                                         - 14 -
             BOLIER & CO., LLC V. DECCA FURNITURE (USA), INC., ET. AL.

                                   Opinion of the Court



             be exercised by the Majority in Interest as provided under
             the Bolier Operating Agreement. The federal court crafted
             a thoughtful, well-reasoned, and narrowly-tailored
             [Preliminary Injunction] Order that placed managerial and
             operational control in Decca USA, the 55% owner, and
             imposed numerous safeguards to protect Chris Plasman’s
             45% minority interest in the company. This Court has not
             been persuaded, by either evidence or argument, that the
             federal court’s carefully drafted [Preliminary Injunction]
             Order should be modified, amended, or dissolved in any
             respect.

(footnote omitted).

      Having reviewed the relevant orders and filings by the parties, we conclude

that Plaintiffs have failed to establish the existence of appellate jurisdiction over this

appeal. Plaintiffs essentially make three arguments as to why appellate jurisdiction

exists despite the significant passage of time since the federal preliminary injunction

was entered. First, they contend that Judge Voorhees’ Order was not immediately

appealable because it did not contain a final preliminary injunction. Second, they

argue that even if his order would otherwise have been appealable, the documents

they filed in response to the order tolled their deadline for taking such an appeal.

Third, they assert that even assuming they have lost the opportunity to appeal Judge

Voorhees’ Order, Judge Bledsoe’s Order — which they have appealed — deprived

them of a substantial right such that it was independently appealable. We address

each of these arguments in turn.




                                          - 15 -
              BOLIER & CO., LLC V. DECCA FURNITURE (USA), INC., ET. AL.

                                  Opinion of the Court



      First, we conclude that Judge Voorhees’ Order was, in fact, appealable. It is

well settled that preliminary injunction orders issued by a federal court are

immediately appealable. See Nationsbank Corp. v. Herman, 174 F.3d 424, 427 (4th

Cir.), cert. denied, 528 U.S. 1045, 145 L. Ed. 2d 481 (1999).

      While Plaintiffs do not dispute the appealability of federal preliminary

injunctions as a general proposition, they contend that Judge Voorhees’ Order was

not yet final because it invited Plasman to move for additional safeguards to protect

his interest as a minority owner of Bolier.        We are unable to agree with this

contention.

      As shown above, the preliminary injunction contained in Judge Voorhees’

Order addressed the basic issues as to which the parties disagreed, including the

fundamental question of who was legally entitled to control Bolier. While the federal

court granted the Plasmans leave to seek additional procedural safeguards if they so

desired, this invitation did not render the preliminary injunction incomplete and,

therefore, unappealable.

      Second, Plaintiffs contend that their subsequent filings in federal court tolled

their deadline for appealing Judge Voorhees’ Order. We disagree.

      Plaintiffs’ “Response to Court Order” was not a motion to reconsider Judge

Voorhees’ Order.    Indeed, they expressly stated therein that “Plaintiffs are not

waiving Plaintiffs’ rights to request reconsideration or appeal.”       They further



                                         - 16 -
              BOLIER & CO., LLC V. DECCA FURNITURE (USA), INC., ET. AL.

                                   Opinion of the Court



represented in this document that they had “fully complied to the best of their

abilities with [Judge Voorhees’ Order].”

       Nor was the filing of Plaintiffs’ “Supplemental Motion for Preliminary

Injunction Conditions and Plaintiff Safeguard Conditions” sufficient to toll their

deadline for taking an appeal of Judge Voorhees’ Order. The bulk of this document

simply contained a request for the imposition of additional “reasonable condition[s]

and protections” to safeguard Plasman’s rights as a minority shareholder during the

pendency of the litigation.    The document did not purport to be a motion for

reconsideration of Judge Voorhees Order, and we decline Plaintiffs’ invitation to treat

it as such. Had Plaintiffs intended to seek reconsideration of Judge Voorhees’ Order

so as to toll their deadline for appealing the preliminary injunction, they were

required to file a motion that unambiguously sought such relief. However, they failed

to do so. While Plaintiffs may have held out hope that the federal court would

nevertheless modify its preliminary injunction as a result of their motion, it was still

incumbent upon them to protect their appeal rights during the interim by taking an

appeal of Judge Voorhees’ Order to the Fourth Circuit within the thirty-day deadline

provided by Rule 4 of the Federal Rules of Appellate Procedure. See Fed. R. App. P.

4(a)(1)(A).

       Finally, we reject Plaintiffs’ argument that Judge Bledsoe’s Order was

independently appealable. The specific aspects of Judge Bledsoe’s Order cited by



                                           - 17 -
               BOLIER & CO., LLC V. DECCA FURNITURE (USA), INC., ET. AL.

                                        Opinion of the Court



Plaintiffs as depriving them of a substantial right are essentially identical to the

preliminary injunction terms contained in Judge Voorhees’ Order, which Plaintiffs

never appealed.         Thus, because Judge Bledsoe’s Order merely enforces the

preliminary injunction entered by Judge Voorhees, our consideration of the

substantive issues raised by Plaintiffs in the present appeal would enable them to

achieve a “back door” appeal of Judge Voorhees’ Order well over three years after its

entry.

         While Plaintiffs point in particular to the portion of Judge Bledsoe’s Order

directing them to pay to Decca USA $62,192.15 plus interest, they ignore the fact that

Judge Bledsoe was simply enforcing the ruling in Judge Voorhees’ Order ordering

them to return to Decca USA all of the funds that the Plasmans had diverted from

Bolier.3 Indeed, as referenced above, Judge Bledsoe’s Order carefully explained how

it arrived at the $62,192.15 figure, which was based on the total of eleven checks

made payable to the Plasmans purporting to represent payments for their wages,

expenses, and attorneys’ fees incurred between the date of their termination on 19

October 2012 and the date “they were finally locked out of Bolier on January 14,

2013.”




         3We note that while Judge Voorhees’ Order directed Plaintiffs to return this money to Decca
USA within five business days of the entry of the order, over three and a half years have elapsed, and
Plaintiffs are still attempting to avoid this directive.

                                               - 18 -
             BOLIER & CO., LLC V. DECCA FURNITURE (USA), INC., ET. AL.

                                   Opinion of the Court



      As Judge Bledsoe’s Order noted, the record before the federal court at the time

Judge Voorhees’ Order was entered contained copies of these eleven checks.

Therefore, rather than imposing a new directive requiring the payment of money by

the Plasmans to Bolier, Judge Bledsoe’s Order simply quantified the amount of

money that the federal court had ordered Plaintiffs to pay Decca USA in light of the

documents that the parties had put before the federal court at the time the

preliminary injunction was entered.

      Nor did Judge Bledsoe’s Order make any substantive modifications to the issue

of Bolier’s management. Instead, Judge Bledsoe’s Order merely reiterated the federal

court’s rulings on this subject.

             The federal court not only found that Chris Plasman had
             interfered with Bolier’s business operations by diverting
             Bolier’s funds to himself and others but that injunctive
             relief was necessary to ensure management control would
             be exercised by the Majority in Interest as provided under
             the Bolier Operating Agreement. The federal court crafted
             a thoughtful, well-reasoned, and narrowly-tailored
             [Preliminary Injunction] Order that placed managerial and
             operational control in Decca USA, the 55% owner, and
             imposed numerous safeguards to protect Chris Plasman’s
             45% minority interest in the company. This Court has not
             been persuaded, by either evidence or argument, that the
             federal court’s carefully drafted [Preliminary Injunction]
             Order should be modified, amended, or dissolved in any
             respect.

(Emphasis added).




                                          - 19 -
               BOLIER & CO., LLC V. DECCA FURNITURE (USA), INC., ET. AL.

                                       Opinion of the Court



        In sum, Judge Bledsoe’s Order simply reiterates that Plaintiffs are bound to

comply with the federal preliminary injunction that was entered on 27 February

2013.       Therefore, because Plaintiffs have failed to satisfy their burden of

demonstrating the loss of a substantial right absent immediate appeal of the order,

their appeal must be dismissed. See Robinson v. Gardner, 167 N.C. App. 763, 769,

606 S.E.2d 449, 453 (“Defendants have not demonstrated the existence of any

substantial right that would qualify them for immediate appeal. . . . We, therefore,

allow plaintiffs’ motions to dismiss the appeals.”), disc. review denied, 359 N.C. 322,

611 S.E.2d 417, 418 (2005).4

                                         Conclusion

        For the reasons stated above, Plaintiffs’ appeal is dismissed.

        DISMISSED.

        Judges DILLON and INMAN concur.




        4 We also deny Plaintiffs’ alternative request that we reach the merits of their appeal by
treating the appeal as a petition for certiorari.

                                              - 20 -